In re Empiregas Company; Empire Gas Co.; National Union Fire Insurance Company; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Cameron, 38th Judicial District Court Div. O, Nos. 10-14056, 10-14059, 10-14060, 10-14061, 10-14062, 10-14063, 10-14349; to the Court of Appeal, Third Circuit, Nos. CW-00-1280, CW00-1283, CW-00-1284.
Granted. The trial court did no abuse its great discretion in granting relators’ motion to transfer venue pursuant to La.Code Civ.P. art. 122. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
LEMMON, J., would grant and docket.